BATCHELDER, Circuit Judge.
Plaintiff Elmer Campbell appeals the district court’s order dismissing Campbell’s action brought under the Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1140, seeking severance pay and other benefits to which Campbell claims he is entitled under an Effects Bargaining Agreement between International Paper Company and Campbell’s local union. The district court granted International Paper’s Fed. R. Civ. Pro. 12(b)(6) motion and dismissed the action. The court held first that the Effects Bargaining Agreement does not represent or constitute a plan under ERISA because it does not require International Paper to exercise sufficient discretion to meet the requirements identified in Fort Halifax Packing Co., Inc. v. Coyne, 482 U.S. 1, 11, 107 S.Ct. 2211, 96 L.Ed.2d 1 (1987). Further, the district court held that even if the Agreement were determined to be an ERISA plan, Campbell failed to state a claim upon which relief could be granted because he did not allege facts that would entitle him to severance benefits under the Agreement.
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we conclude that the district court’s order thoroughly and accurately sets out both the undisputed facts and the governing law and clearly articulates the reasons underlying its decision. Because the issuance of a full opinion would serve no jurisprudential purpose and would be duplicative, we AFFIRM the judgment on the basis of the district court’s well-reasoned opinion.